  

 

aa

on BSGed bOn0NH0S 78.2- -GBD-RWL Document 61 Filed 02/12/20 Page 1 of 2

arene nnn —aaeaaal r

ert “gONy MIRIAM TAUBER LAW

AL a7 Fu ee ws :
; ALES hee - MiriamTauberLaw@gmail.com * (323) 790-4881

885 Park Avenue 2A e New York, NY 10075
+
FEB y 4 2020 5 he status ¢
. e

0
Via ECF ‘45 a.m, Ch 24, 29020

Hon. George B. Daniels, U.S.D.C. (S.D.N.Y.)
& Panis

/3782-6BD ~~ "Ing

   

Re: Microbot Med., Inc. v. Alliance Inv. Mgmt., et. al., No. 1: 19

Pre-Trial Conference Scheduling Confusion &
Request for Revised Scheduling Order (Relating to Additional Defendant)

Your Honor:
Iam one of Plaintiffs attorneys.

[ write on behalf of all parties to apologize to the Court (and to the court reporter)
for the parties’ absence at the Final Pre-Trial Conference, which we understand the Court
was prepared to hold yesterday, February 11, 2020.

The final Pre-Trial conference was originally set for February 11, 2020 (yesterday),
pursuant to the initial Scheduling Order entered on July 31, 2019 (Dkt #19). We
respectfully note that this initial Scheduling Order was revised on October 7, 2019 (see
Dkt #32). The revised Order extended all case events by 30 days—including the final Pre-
Trial Conference date, which was postponed until March 11, 2020.

By way of explanation, counsel for the parties did not appear before the Court
yesterday because we were following the revised Scheduling Order. We nonetheless deeply
regret the inconvenience to the Court caused by the scheduling misunderstanding.

The parties also respectfully suggest that further revisions to the outstanding
discovery deadlines set by the current Scheduling Order (as entered at Dkt #32) are
needed, in view of Plaintiffs First Amended Complaint (FAC) naming an additional
Defendant, Joseph Mona (Dkt #44) and Mona’s assertion of a Counterclaim in his Answer
to the FAC. (Dkt #59).

We note that discovery has been stayed as to the original Defendant, Alliance
Investment Management, Ltd. (“Alliance”), pending resolution of the outstanding Motions
for Summary Judgment and Sanctions filed by the parties (Dkts #45, #54, #55, #60; see
Order staying discovery, at Dkt #53). For the avoidance of doubt, the parties look forward

 
Case 1:19-cv-03782-GBD-RWL Document 61 Filed 02/12/20 Page 2 of 2

to the Court’s decision on these pending Motions, and do not presently seek to lift the
discovery stay as to Defendant Alliance.

The original and revised schedule jointly proposed by the parties is as follows:

 

Outstanding Deadline Proposed Deadline
Answer to Counterclaim February 25, 2020 March 4, 2020
(per ER.C.P 12(a) (1) (B))
Discovery Cutoff Not yet set May 20, 2020 |
(as to Defendant Mona |
only)
Dispositive Motions Not yet set June 8, 2020
(Mona claims only)
Pre-Trial Order March 4, 2020 (per Dkt #32) June 29, 2020
(as to Defendant Alliance only) (as to all parties/claims)
Trial Ready Date April 3, 2020 (Dkt #32) July 13, 2020
(Alliance claims only) (all parties/claims)

The parties suggest a Status Conference on: March 25, 2020 (or as otherwise
scheduled at the Court’s convenience).

 

Once again, we sincerely apologize for yesterday’s misunderstanding regarding the
scheduled Pre-Trial Conference. All parties and their counsel greatly appreciate the Court’s
time and attention to this case.

Very truly yours,

s/f Miriam Tauber
Miriam Tauber

Attorney for Plaintiff Microbot Medical, Inc.

cc: all counsel (via ECF)

 
